Case: 15-10937      Document: 00513580899         Page: 1    Date Filed: 07/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 15-10937                          July 6, 2016
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS VELASQUEZ-HUIPE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:15-CR-58-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Luis Velasquez-Huipe pleaded guilty to illegal reentry following
deportation in violation of 8 U.S.C. 1326(a) and (b)(2). The district court
sentenced Velasquez-Huipe to a within-guidelines sentence of 65 months in
prison to be followed by three years of supervised release. For the first time
on appeal, Velasquez-Huipe argues that the district court erred in imposing a
term of supervised release in a case involving a deportable alien without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10937    Document: 00513580899     Page: 2   Date Filed: 07/06/2016


                                 No. 15-10937

providing fact-specific reasons for its decision to deviate from U.S.S.G.
§ 5D1.1(c)’s recommendation that supervised release not be imposed in such
circumstances. We review this argument for plain error. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012).
      The district court retains the discretion to impose supervised release in
“uncommon cases [involving a deportable alien] where added deterrence and
protection are needed.” Id. at 329. In sentencing Velasquez-Huipe, the district
court specifically stated that supervised release was imposed as an additional
potential sanction should Velasquez-Huipe attempt to return illegally.
Consequently, Velasquez-Huipe has shown no error, much less plain error, on
the part of the district court in imposing a term of supervised release. See id.
at 329-30; see also United States v. Becerril-Pena, 714 F.3d 347, 349-51 (5th
Cir. 2013).
      Velasquez-Huipe also argues that the district court erred in requiring
that he submit to plethysmograph testing as a special condition of supervised
release. He concedes that this argument is foreclosed by circuit precedent, but
he raises it to preserve it for further appellate review. Velasquez-Huipe is
correct that his argument is foreclosed by United States v. Ellis, 720 F.3d 220,
227 (5th Cir. 2013), which held that a defendant’s challenge to a supervised
release condition requiring him to participate in a sex offender treatment
program, which included the possibility of submitting to psycho-physiological
testing, was not ripe for review on direct appeal. A panel of this court may not
overrule the decision of another without en banc reconsideration or a
superseding Supreme Court decision. United States v. Lipscomb, 299 F.3d 303,
313 & n.34 (5th Cir. 2002).
      AFFIRMED.




                                       2